Citation Nr: 1222842	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  03-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for neck disability.

3.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

4.  Entitlement to an initial compensable rating for residuals of a head injury.

5.  Entitlement to an effective date earlier than April 22, 2002, for the grant of service connection for neck disability.

6.  Entitlement to an effective date earlier than April 22, 2002, for the grant of service connection for left knee disability.

7.  Entitlement to an effective date earlier than April 22, 2002, for the grant of service connection for residuals of a head injury.

8.  Entitlement to a combined rating in excess of 80 percent for service-connected disabilities.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2007, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective September 22, 2003.  The Veteran timely appealed the initial rating assigned, and in June 2008, the RO increased the rating to 50 percent, also effective September 22, 2003.  The Veteran continued to seek a higher initial rating and in February 2009, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD.  In a September 2011 memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board.

Separately, in August 2009, the RO granted service connection for neck injury residuals left knee impairment, and head injury residuals (headaches), and assigned 20, 0, and 0 percent ratings, respectively, each effective April 22, 2002.  In September 2009, the Veteran timely appealed the assigned ratings and effective dates, and also contended that his combined rating for service-connected disabilities should be 100 percent rather than the 80 percent assigned by the RO.  In April 2010, the Board remanded these claims for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2011, the RO issued an SOC as to each of these issues, and thus complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  At this time, the RO increased the rating for the Veteran's left knee impairment to 10 percent, also effective April 22, 2002.  The Veteran perfected his appeal and these issues are therefore properly before the Board.

As a final preliminary matter, the Board notes that there is an agreement between the Veteran and a private attorney with regard to representation on the issue of entitlement to service connection for a skin disorder.  As that issue is not before the Board on this appeal, the Board has listed as the Veteran's representative the veterans service organization for which he had previously executed a valid appointment form (VA Form 23-22), such appointment not having been revoked.  Cf. 38 C.F.R. § 14.632(e)(1) (2011) (only one representative or attorney will be recognized at one time "in the prosecution of a particular claim").

The issues of entitlement to higher initial ratings for neck disability, left knee disability, and head injury residuals, and to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas throughout the appeal period.

2.  Although the Veteran's December 11, 1996, claims for entitlement to service connection for neck disability, left knee disability, and head injury residuals were denied by the Board as not well grounded in September 2000, the claims were readjudicated pursuant to a statute that provided that such readjudication would take place as if the denial had not been made, thus vitiating the finality of the September 2000 denial and resulting in the claims remaining pending until the RO granted them in April 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  An effective date of December 11, 1996, is warranted for the grant of entitlement to service connection for neck disability, left knee disability, and residuals of head injury.  Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096, §7(b) (Nov. 9, 2000); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claims for higher initial ratings and earlier effective dates arise from the Veteran's disagreement with the initial ratings and effective dates assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to these claims is therefore unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a July 2007 VA psychiatric examination.  As shown below, that examination was adequate to decide the claim for a higher initial rating for PTSD because it was based on consideration of the Veteran's prior medical history and also described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for a higher initial rating for PTSD and for earlier effective dates for the grant of entitlement to service connection for neck disability, left knee disability and head injury residuals, are thus ready to be considered on the merits.

Analysis

Higher Initial Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform rating for PTSD.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The actual criteria for evaluating psychiatric impairment are, however, set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

On file are VA, private and Vet Center records for the period from 1991 to January 2008.  The records show that in 1992, the Veteran presented with feelings of anger and detachment.  He reported that he enjoyed outdoor activities. Mental status examination showed that he was clean, with appropriate speech and a normal mood. He evidenced no cognitive impairment.  His affect was labile, but his judgment was good.  He denied any delusions, or suicidal or homicidal ideations. He described a mild level of sleep impairment.  Later treatment records document complaints of anxiety and anger, as well as nightmares.  He reported having had numerous failed relationships.  He was assigned a GAF score of 50 in November 1999, based on symptoms of intrusive thoughts; he was still employed at the time.  The records show that around 2002 the Veteran retired from his job at the department of corrections; the entries do not suggest the involvement of his PTSD in the decision to retire.  His assigned GAF score in March 2002 was 55.  Depression screenings between 2005 and 2007 were positive, but the Veteran denied suicidal ideation or concentration problems.  During this time his reported symptoms included mood swings and flashbacks.

In a May 2000 statement, J.R. indicated that the Veteran was hired at the department of corrections in July 1980.

In March 2004 statements, the Veteran's three former spouses collectively wrote that he would experience temper outbursts, mood swings, and nightmares, and that he was emotionally detached, a loner, and had difficulty maintaining relationships.

The primary and most comprehensive medical evidence from the appeal period that began on the effective date of the grant of entitlement to service connection, September 22, 2003, is the July 2007 VA examination.  During this examination, the Veteran's complaints included intrusive thoughts, physiological reactivity to reminders of service, avoidance of things reminding him of service, nightmares, anxiety, depression, feelings of detachment, irritability, anger outbursts, hypervigilance, difficulty concentrating, and an exaggerated startle response.  He denied any history of psychiatric hospitalization.  He reported that during the first years after service he was physically violent, served time in jail for drunk and disorderly conduct, and had multiple jobs, but that those problems stopped once he married his second spouse.  He reported that he had been married three times, and had cordial relationships with all but the third spouse.  He indicated that he had good relationships with his children.  He also reported that he had two long-term friends, with whom he frequently socialized, and that he attended his children's sports events.  He denied any history of suicide attempts.  The Veteran reported retiring around 2005 from his job as a corrections officer, but not on account of PTSD.

Mental status examination showed that he presented as oriented and well groomed. He was restless but his speech was normal and his affect was appropriate, if constricted.  His mood was anxious.  His concentration was intact and he exhibited no delusions or impaired judgment.  He reported experiencing persistent olfactory hallucinations consisting of smelling diesel fuel, with tended to trigger intrusive thoughts.  He exhibited no inappropriate behavior.  His ability to abstract was unimpaired, and there was no evidence of panic attacks or obsessive or ritualistic behavior.  He described homicidal ideation, but without any plan or intent; his impulse control was considered unimpaired.  He denied suicidal ideation.  He denied any impairment of activities of daily living.  The examiner noted moderate impairment of immediate memory.  The examiner assigned a GAF score of 50.

The examiner concluded that the Veteran did experience deficiencies in relationships and memory, but not in judgment.  He noted that the Veteran had experienced deficiencies in the ability to work prior to 1979, but that the PTSD was no longer productive of reduced reliability or productivity, and did not render the Veteran totally impaired on either an occupational or social basis.  In response to specific questions regarding the overall level of impairment that tracked the rating criteria, the July 2007 VA examiner found that, while there was not total occupational and social impairment, the PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work, mood, and school.  

In statements on file the Veteran indicates that he has been married three times since service, and has a record of failed relationships.  He reported experiencing flashbacks.  He contended that the July 2007 examiner did not assign a low enough GAF score to account for his depression, his numerous relationships, and his limited number of friends.  He also contends that the current evaluation does not adequately reflect his difficulties encountered in the 4 or so years after service.

Although the Veteran had few if any of the symptoms listed in the criteria for a 70 percent rating (he had homicidal ideation, which is similar to the suicidal ideation in the 70 percent criteria), the July 2007 examiner's GAF score and characterization of the severity of the Veteran's PTSD reflect an overall level of impairment that most nearly approximates the criteria for a 70 percent rating.  In its memorandum decision, the Court faulted the Board for favoring other GAF scores from prior to the appeal period over the July 2007 GAF score of 50.  Moreover, the July 2007 VA examiner found in response to questions that mirrored the language of the criteria in the General Rating Formula that, while there was not total occupational and social impairment due to PTSD signs and symptoms, these signs and symptoms resulted in deficiencies in thinking, family relations, work, mood, and school.  This opinion of the level of impairment corresponding to the level of impairment indicated by the criteria for a 70 percent rating was given by a VA psychologist who conducted the most thorough examination contained in the claims file and is thus entitled to substantial probative weight.  The Board therefore finds that the Veteran suffers symptoms and effects from his PTSD that cause occupational and social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  A 70 percent rating is therefore warranted for the Veteran's PTSD.

A higher, 100 percent rating is not warranted, however, because the Veteran's symptoms and level of impairment have not more nearly approximated the total occupational and social impairment indicated by the criteria for a 100 percent rating.  The July 2007 VA examiner specifically found that there was not total occupational and social impairment due to PTSD signs and symptoms.  Moreover, while the Veteran reported persistent hallucinations, one of the symptoms listed in the criteria for a 100 percent rating, he also indicated that he was able to maintain some relationship with some of his ex-wives, good relationships with his children, and two long term friends, and that he did not retire from his job as a corrections officer on account of his PTSD.  As neither the July 2007 VA examiner's opinion nor the lay and medical evidence indicate that the Veteran's PTSD symptoms more nearly approximated the total social and occupational impairment required for a 100 percent rating, a rating higher than 70 percent is not warranted for PTSD.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, the third step is to refer the case to the Under Secretary for Benefits or Director of Compensation and Pension Service to determine if an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board was able to compare both the specific symptoms and overall level of impairment to the criteria in the General Rating Formula.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, while PTSD affected the Veteran's ability to find employment, as discussed below, the Board finds that it did not caused marked interference with employment, i.e., beyond that contemplated by the 70 percent rating assigned herein.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms most nearly approximated the criteria for a 70 percent rating throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and a uniform 70 percent rating must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Earlier Effective Dates

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).

In this case, the Veteran filed a claim for compensation that included claims for entitlement to service connection for neck disability, left knee disability, and head injury residuals that was received on December 11, 1996.  The RO denied these claims in May 1997, but its decision was subsumed by a September 2000 Board decision denying these same claims.  38 C.F.R. § 20. 1104 (2011) (an agency of original jurisdiction that is affirmed by the Board is subsumed by the Board's decision).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2011).  This finality would normally require a claimant to file an application to reopen the claims, which, if granted, would generally result in an effective date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

In November 2000, however, Congress enacted the VCAA, which created an exception to the general rule of finality.  Section 7(b) of the VCAA provided that, with regard to claims denied or dismissed during a certain time period and in a particular manner, VA "shall, upon the request of the claimant or [its] own motion, order the claim readjudicated under chapter 51 of such title, as amended by this Act, as if the denial or dismissal had not been made."  VCAA, 114 Stat. 2096, 2099, § 7(b)(1) (emphasis added).  The time period and type of denial to which the statute referred were denials of claims for benefits under VA law that became final between July 14, 1999 and November 2000 and were denied that because they were not well grounded.  Id., § 7(b)(2)(A),(B).  Significantly, the Board's September 2000 denial fell within this time period and the claims for entitlement to service connection for neck disability, left knee disability, and head injury residuals were denied as not well-grounded.  See Board Decision, at 4, Conclusions of Law (Sept. 28, 2000) (indicating that the Veteran had not presented well grounded claims for entitlement to service connection for these disabilities).  Moreover, in its March 2002 decision on two unrelated claims, the Board, noting the above provision of the VCAA and its application to these claims, referred the claims to the RO for appropriate action.  See Board Decision, at 2-3 (March 12, 2002).  This was the equivalent of an order for readjudication on VA's own motion. The VCAA also required that the request or motion for readjudication be made within 2 years of the November 2000 date its enactment.  Id., §7(b)(3).  The Board's March 2002 decision ordering readjudication pursuant to the VCAA was within 2 years of enactment of that statute.  Pursuant to the Board's order, the RO, in a rating decision later in March 2002, readjudicated the claims and continued their denial.  The Veteran filed a timely April 2002 appeal and subsequently perfected the appeal, which is now before the Board.

The above chain of events reflects that what would normally have been the finality of the November 2000 Board decision, requiring an application to reopen the service connection claims that had been denied, was vitiated by readjudication of the claim pursuant to, and meeting all of the requirements of, section 7(b) of the VCAA.  As the Veteran's December 11, 1996, claims were not finally denied at any time, they remained pending until they were granted in the RO's April 2009 decision.  See 38 C.F.R. § 3.160(c) (defining "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated").  As the November 11, 1996 claim was filed more than a year after the March 1971 date of separation from service, and was the claim granted by the RO in April 2009, the appropriate effective date is the December 11, 1996, date of claim.  38 U.S.C.A. § 5110(a),(b).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of December 11, 1996, for the grant of entitlement to service connection for neck disability, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of December 11, 1996, for the grant of entitlement to service connection for left knee disability, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of December 11, 1996, for the grant of entitlement to service connection for head injury residuals, is granted, subject to controlling regulations governing the payment of monetary awards.





REMAND

When an initial rating is assigned in connection with the grant of entitlement to service connection for a disability, the rating, as noted, may be different during different portions of the appeal period, i.e., staged.  Fenderson, 12 Vet. App. at 126.  The appeal period of such claims begins on the effective date of the grant of entitlement to service connection.  As the Board has extended the appeal period by granting earlier effective dates for entitlement to service connection for neck disability, left knee disability, and head injury residuals, a rating must be assigned for the time period prior to the previously assigned effective dates of April 22, 2002.  Moreover, the only VA examination as to these disabilities during the appeal period was the July 2009 VA general medical examination.  As the Board is remanding the claims for higher initial ratings, consideration should be given to whether new examinations are warranted for any or all of the disabilities.

As the combined rating for the Veteran's disabilities may change as a result of this remand, it would be premature to decide the Veteran's claim for a combined rating higher than 80 percent, and that claim must therefore be remanded as well.

Finally, a claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In its September 2011 memorandum decision with regard to PTSD, the Court noted that the July 2007 VA examiner had noted that the Veteran had lost jobs or had difficulty holding jobs because of his PTSD.  Although the July 2007 VA examiner also indicated that the Veteran retired in 2005 from his job as a corrections officer based on age or length of employment, the appeal period extends back beyond this date, and retirement due to factors unrelated to PTSD would not necessarily be dispositive on the issue of TDIU.  The evidence therefore raises a claim for a TDIU. 

In recent memorandum decisions, the Court has reasoned that, because the issue of entitlement to a TDIU is a part and parcel of a rating claim that meets the above criteria, and is not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Clark v. Shinseki, No. 11-615, 2012 WL 2218733 (Vet. App. June 18, 2012) (Kasold, C.J., mem.).  The Court has also found that, because such claims are properly before the Board, remand, rather than referral, is the appropriate disposition of these claims.  See, e.g., Clark, at *1.  The Board finds this reasoning to be persuasive, and remand of the claim for TDIU is therefore warranted.

Accordingly, the claims for higher initial ratings for neck disability, left knee disability, and residuals of head injury, for a combined rating in excess of 80 percent for service-connected disabilities, and for TDIU, are REMANDED for the following action:

1.  Take appropriate action to develop and adjudicate the claims for higher initial ratings for neck disability, left knee disability, and head injury residuals, to include assigning ratings for the period from November 11, 1996 to April 22, 2002, and, if warranted, affording the Veteran new VA examinations as to the severity of these disabilities.

2.  Readjudicate the claim for a combined rating in excess of 80 percent for service-connected disabilities.

3.  Take appropriate action to develop and adjudicate the claim for a TDIU, to include, if warranted, affording the Veteran a VA examination as to whether all of his service-connected disabilities render, or have rendered, him unemployable. 

If upon completion of the above actions any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


